Citation Nr: 0701618	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  95-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1997, for the grant of service connection for pancreatitis.

2.  Entitlement to service connection for a gastrointestinal 
disability manifested by bleeding (other than service-
connected irritable bowel syndrome (IBS)), to include as 
secondary to service-connected disability.

3.  Entitlement to service connection for peptic ulcer 
disease, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
disability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 1997 
and January 1999 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in St. Paul, 
Minnesota.  The Board issued a decision in December 1999 by 
which the service connection claims were denied.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in March 2001 an 
order was issued by which the Board decision was vacated.  
The Board remanded the appeals for additional development, 
most recently in June 2005, and this matter is again before 
the Board for appellate review.

The earlier effective date claim is the subject of the REMAND 
portion of this decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  Competent, probative medical evidence of record does not 
reveal a current, chronic disability involving 
gastrointestinal bleeding or peptic ulcer disease.

2.  Competent, probative medical evidence does not indicate 
his diagnosed coronary artery disease is the result of or 
medically attributed to any in-service injuries or diseases 
or was diagnosed to any degree within one year of his July 
1971 discharge. 

3.  Competent, probative medical evidence does not indicate 
his diagnosed coronary artery disease is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability manifested by bleeding, 
other than service-connected IBS, was not incurred in or 
aggravated by active service, nor proximately due to or 
aggravated by service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006)

2.  Peptic ulcer disease was not incurred in or aggravated by 
active service, nor proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006)

3.  CAD was not incurred in or aggravated by active service, 
nor proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in June 2004 and 
June 2005.  The letters informed the appellant of his and 
VA's respective duties for obtaining evidence while the 
latter letter specifically requested the veteran submit any 
evidence in his possession pertaining to his appeal while 
informing him of what evidence was required to substantiate 
direct service connection and secondary service connection 
claims.  Such notice did not inform the veteran as to the 
rating criteria for the claimed disability, nor did it 
apprise the veteran as to the law pertaining to effective 
dates.  However, because the instant decision denies the 
veteran's service connection claim, to include on a secondary 
basis, no disability evaluation or effective date will be 
assigned.  See also June 2005 supplemental statement of the 
case containing such information.  As such, there can be no 
possibility of any prejudice to the veteran.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was thereafter readjudicated.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and private medical evidence.  The veteran was afforded the 
opportunity to submit or authorize VA to obtain additional 
medical records.  See April and June 2004 letters.  
Additionally, he was informed via letter in July 2004 that 
reasonable efforts to obtain evidence on his behalf were 
unsuccessful and afforded the opportunity to submit the 
identified evidence in accordance with 38 C.F.R. § 3.159(e).  
See also October 2004 supplemental statement of the case.  He 
indicated in correspondence later that month that the private 
medical evidence was not pertinent to his claim.  VA medical 
opinions have been obtained and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the veteran's statements in support 
of his appeal, to include testimony provided at a June 1999 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim decided herein has been 
obtained.

Service Connection Claims

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements and testimony at the June 1999 hearing, 
do not constitute competent medical evidence of the diagnosis 
or etiology of the claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The June 1999 
hearing transcript also reflects the veteran has argued that 
his currently claimed disabilities are the result of his 
nervous condition that started due to his combat in service.  
However, for service connection to be granted, competent 
medical evidence must show that the veteran has a current 
chronic disability that is medically attributed to the 
incidents.  See Arms v. West, 12 Vet. App. 188 (1999).  
Turpen v. Gober, 10 Vet. App. 536, 539 (1997).  

His May 1971 report of medical examination for separation 
indicates the veteran was in good health and all systems were 
clinically evaluated as normal.  See also July 1971 statement 
of medical condition.  The service medical records indicate 
he was treated for complaints of epigastric distress in June 
1971 which was diagnosed as gastroenteritis.  August 1970 
dental records indicate he denied ever being treated for a 
heart condition.  

Following service, service connection was established for a 
psycho-physiological gastrointestinal reaction, also 
diagnosed as IBS.  See September 1972 rating decision and 
January 1974 Board decision.  A 30 percent disability is in 
effect based on more or less constant abdominal distress and 
chronic diarrhea.  See July 1996 rating decision.  The 
veteran is also service-connected for post-traumatic stress 
disorder (PTSD) with alcohol dependence, evaluated as 100 
percent disabling.  See May 1996 rating decision.  The 
veteran was advised by a medical provider that he needed a 
low stress, low pressure job not in sales or law enforcement 
(his previous occupations).  Secondary service connection for 
pancreatitis has also been established and a noncompensable 
rating has been assigned.  See January 1999 rating decision.

The veteran argues that service connection is warranted for a 
disability manifested by gastrointestinal bleeding as well as 
for peptic ulcer disease.  But see 38 C.F.R. § 4.14 (2006).  
While a gastric ulcer was suspected in May 1972 (as per July 
1972 letter from private medical provider) and an undated VA 
form notes possible peptic ulcer, a review of the complete 
evidence of record fails to show the veteran has been 
diagnosed with peptic ulcer disease or a disability 
manifested by gastrointestinal bleeding.  See March 1993 
private radiographic evidence (no specific pathology 
demonstrated), July 1995 VA medical record (no evidence of 
blood in stools), and September 2004 VA examination report 
(no documented or medical evidence of an ulcer).  The 
evidence reveals the veteran's long history of treatment for 
abdominal discomfort, chronic diarrhea, and loose stools for 
which service connection has already been established.  
Clinical demonstration of a current chronic disability is 
requisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  As such, the weight of the evidence is against the 
veteran's service connection claims, to include on a 
secondary basis, for a gastrointestinal disability manifested 
by bleeding and for peptic ulcer disease.

Competent medical evidence shows the veteran is diagnosed 
with CAD and underwent angioplasty and stent placements in 
1998.  Competent medical evidence does not show, and the 
veteran does not argue, that the diagnosed CAD is the result 
of or medically attributed to any in-service injuries or 
diseases or that it was manifest to a compensable degree 
within one year of his July 1971 discharge from active duty.  
Accordingly, the weight of the evidence is against direct and 
presumptive service connection for CAD.

The veteran argues that CAD is the result of the lifestyle 
choices he made as the result of his service-connected PTSD 
with alcohol dependence.  See June 1999 hearing transcript.  
To this end, a VA staff physician indicated in a May 2002 
letter that stress has been linked as a major contributor to 
coronary artery disease and this would appear to be a factor 
in the veteran's disease.  The letter reflects that the 
veteran had no family history of CAD in either parent but 
that he had hyperlipidemia and nicotine dependence which were 
also contributors to heart disease and, thus, stress was not 
the only factor involved in the veteran's disease.  The 
letter concludes that it was more likely than not that the 
veteran's PTSD had contributed to his CAD and may have been a 
significant contributor.  

A September 2004 VA examination report reflects the examiner 
indicated that there was no medical evidence to support the 
contention that the veteran's CAD was due to or aggravated by 
his service-connected PTSD or IBS.  Another VA medical doctor 
indicated in a July 2005 VA examination report that based on 
her medical opinion, the veteran's CAD was independent of his 
service-connected disabilities.  She also indicated in the 
report that based on her clinical knowledge, the veteran's 
service-connected disabilities did not significantly 
contribute to the development of CAD.  The examination report 
addendum reflects that the May 2002 medical opinion was 
reviewed but the medical doctor could not comment on the 
physician's decision in 2002.  Instead, the VA medical doctor 
reiterated, after a review of the medical records and 
examining the veteran, that in her clinical opinion the 
veteran's service-connected disabilities did not contribute 
to his CAD.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule".  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. 
App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  That is not to say that the Board will ignore 
the opinion of the veteran's treating physician given in May 
2002.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The 
May 2002 letter reflects that the VA staff physician provided 
a generalized statement that stress has been linked as a 
major contributor to coronary artery disease but failed to 
cite to recent (or any) studies to support this conclusion.  
The Board highlights this lack of medical research citation 
in light of the fact that two additional VA physicians came 
to an opposing conclusion based on the same set of facts.  As 
such, the Board is unpersuaded to assign greater probative 
value to the staff physician's opinion by the May 2002 
letters general citation to "stress."

Furthermore, the May 2002 letter also shows that while the 
veteran had no family history of CAD in either parent, the 
staff physician could only conclude that it was more likely 
than not that the veteran's PTSD may have been a significant 
contributor to his CAD when his other nonservice-connected 
medical conditions such as hyperlipidemia and nicotine 
dependence were taken into consideration.  When faced with 
similar family history, medical history, and medical 
examination of the veteran, two VA physician's concluded, 
based on their own clinical knowledge, that none of the 
veteran's service-connected disabilities had significantly 
contributed to the development of CAD.  Instead concluding 
that the CAD was an independent disease.  Accordingly, the 
Board concludes that the probative, competent medical 
evidence fails to reach the level of equipoise, the doctrine 
of reasonable doubt is not for application, and secondary 
service connection for CAD is not warranted.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).


ORDER

Service connection for a gastrointestinal disability 
manifested by bleeding, other than service-connected IBS, to 
include on a secondary basis, is denied.

Service connection for peptic ulcer disease, to include on a 
secondary basis, is denied.

Service connection for CAD, to include on a secondary basis, 
is denied.


REMAND

As for the veteran's earlier effective date claim, the Board 
remanded the issue in June 2005 for the issuance of a 
statement of the case (SOC) in compliance with Manlicon v. 
West.  12 Vet. App. 238 (1999) (the Court indicated that in a 
case in which a appellant expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC).  The 
issue was included in the April 2006 supplemental statement 
of the case (SSOC), but the veteran was not notified of the 
necessity of filing a substantive appeal for this issue if he 
wanted the Board to review it.  The SSOC refers to a March 
1999 SOC and November 1999 substantive appeal in the 
adjudicative actions section.  These actions were in 
connection with a different earlier effective date claim, not 
his disagreement with the effective date assigned for the 
grant of service connection for pancreatitis.  In Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court held that where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, which is neither optional nor 
discretionary.  As such, the Board has no choice but to 
remand the earlier effective date claim for compliance with 
the June 2005 remand, and to afford the veteran the 
opportunity to complete an appeal in this regard if he so 
desires.  See also 38 C.F.R. § 20.101(d) (2006).

Accordingly, this case is REMANDED for the following action:

A statement of the case should be issued 
to the veteran concerning the claim of 
entitlement to an effective date prior to 
January 12, 1997, for the grant of 
service connection for pancreatitis.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


